STELLAR PHARMACEUTICALS, INC. 544 Egerton Street London, Ontario Canada N5W 3Z8 (519) 434-1540 May 6, 2011 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Re:Stellar Pharmaceuticals, Inc. Ladies and Gentlemen: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby requests acceleration of the effective date of its Registration Statement on Form S-1 under said Act (Registration No. 333-170459), so that the same will be declared effective on May 10, 2011 at 10:30 a.m., New York City time, or as soon thereafter as practicable. Very truly yours, Stellar Pharmaceuticals, Inc. By: /s/Janice M. Clarke Name: Janice M. Clarke Title: Chief Financial Officer and VP of Administration
